DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claims Status
Claims 1-20 are currently pending. Claims 1, 11 and 17 have been amended. No claims were canceled, and no new claims have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponoth et al (US 2014/0264490 A1-IDS prior art, hereafter Ponoth).
Re claim 1, Ponoth discloses in FIG. 21B (with references to FIGS. 1A-1C, 11A, 13B, 13C, 15B, 16B and 17B) a semiconductor device, comprising:
a fin (semiconductor 2: 2S/2B/2D; ¶ [0092] and [0100]) projecting upwardly from a substrate (108; ¶ [0091]);
a gate stack (50/52; ¶ [0156]) engaging (straddles; ¶ [0156]) the fin (portion 2B);
a gate spacer (166; ¶ [0155]) on a sidewall (left/right vertical interface walls) of the gate stack (50/52) and in contact with (50) the gate stack (50/52); and
a dielectric layer (57; ¶ [0151]) on the sidewall (left/right vertical walls) of the gate stack (50/52) and in contact with (50) the gate stack (50/52), the dielectric layer (5A/5B) vertically between the fin (portions 2S/2D) and the gate spacer (58),
wherein a largest thickness (left-to-right width over laminate 22/24) of the dielectric layer (57) measured laterally is smaller (more narrow left-to-right width) than that (left-to-right width over 57/90) of the gate spacer (166).

Re claim 2, Ponoth discloses the semiconductor device of claim 1, further comprising: an inter-layer dielectric (ILD) layer (planarization 90; ¶ [0155]) over the substrate (108), wherein the gate spacer (166) and the dielectric layer (57) are disposed between (laterally separated from) the gate stack (50/52) and the ILD layer (90), wherein a portion (at 57) of the ILD (90) extends underneath (below) the gate spacer (166).
Re claim 3, Ponoth discloses the semiconductor device of claim 2, wherein the ILD layer (90) is in contact with (physically touches) the dielectric layer (57).
Re claim 4, Ponoth discloses the semiconductor device of claim 2, wherein the ILD layer (90) is spaced apart (separated by horizontal portions of 6S/6D) from the dielectric layer (57).

Re claim 5, Ponoth discloses the semiconductor device of claim 1, further comprising: a source/drain (S/D) feature (2S/6S; 2D/6D; ¶ [0102]) over the fin (2), wherein a portion (at 2S/2B/2D, 2S/6S, and 2D/6D interfaces) of the S/D feature (2S/6S; 2D/6D) extends underneath (vertically below) the gate spacer (166).
Re claim 6, Ponoth discloses the semiconductor device of claim 5, wherein a boundary (interface) of the S/D feature (2S/6S; 2D/6D) substantially aligns (contacts) with a sidewall (vertical boundaries) of the dielectric layer (57).

Re claim 7, Ponoth discloses the semiconductor device of claim 1, wherein the dielectric layer (57) includes a nitride (22; ¶ [0114] and [0118]).

Re claims 8-10, Ponoth discloses the semiconductor device of claim 1, further comprising: an oxide layer (24; ¶ [0114] and [0118]) in contact with the dielectric layer (57 and 22), the oxide layer being vertically between the fin (2) and the gate spacer (166); wherein a portion (horizontal planes) of the oxide layer (24) is vertically between the fin (2) and the dielectric layer (57); and wherein the oxide layer (24) is spaced apart (separated by width of 50) from the sidewall (left/right vertical interface walls) of the gate stack (50/52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16; 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ponoth et al (US 2014/0264490 A1-IDS prior art, hereafter Ponoth) in view of Basker et al (US 2016/0260833 A1-IDS prior art, hereafter Basker).
Re claim 11, Ponoth discloses in FIG. 11B (with references to FIGS. 1A-1C, 11A, 13B, 13C, 15B, 16B and 17B) a semiconductor device, comprising:
a substrate (108; ¶ [0091]) having a fin (semiconductor 2: 2S/2B/2D; ¶¶ [0092] and [0100]) projecting upwardly from an isolation structure (120; ¶¶ [0091]-[0092]) over the substrate (108);
a gate stack (50/52; ¶ [0156]) over the isolation structure (120) and engaging (straddles; ¶ [0156]) the fin (portion 2B);
a gate spacer (166; ¶ [0155]) on a sidewall (left/right vertical interface walls) of the gate stack (50/52) and in physical contact with (50) the gate stack (50/52);
a dielectric layer (57; ¶ [0151]) vertically between the fin (portions 2S/2D) and the gate spacer (166), the dielectric layer (57) having a first sidewall (inner vertical walls) facing the sidewall (left/right vertical interface walls) of the gate stack (50/52) and a second sidewall (outer vertical walls) opposing the first sidewall (inner vertical walls); and
a source/drain (S/D) feature (2S/6S; 2D/6D; ¶ [0102]) over the fin (2), wherein a boundary (interface) of the S/D feature (2S/6S; 2D/6D) aligns (contacts) with the second sidewall (outer vertical walls) of the dielectric layer (57), and wherein the second sidewall (outer vertical walls) of the dielectric layer (57) is directly under (vertically in line with sidewalls of) the gate spacer (166).

Ponoth fails to disclose the fin (2) projecting upwardly through the isolation structure (120) over the substrate (108).
However,
Basker discloses in FIGS. 1A and 1B a semiconductor device substrate, comprising: a substrate (102; ¶ [00321 having a fin (104; ¶ [0032]) projecting upwardly through an isolation structure (STI 106; ¶ [0032]) aver the substrate (102); and the fin (104) projecting upwardly from an isolation structure (108; ¶ [0032]) over the substrate (108).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention modify the structure of Ponoth such that fin projects upwardly through an isolation structure over the substrate as disclosed by Basker in order to selectively control fin heights of the device without thinning the fins (Basker; ¶ [0032]).

Re claim 12, Ponoth discloses the semiconductor device of claim 11, wherein the dielectric layer (57) includes a silicon nitride (¶ [0130]).

Re claims 13 and 14, Ponoth discloses the semiconductor device of claim 11, wherein the dielectric layer (57) is a first dielectric layer, further comprising: a second dielectric layer (24; ¶ [0130]) vertically between the fin (2) and the gate spacer (166), wherein the first (57) and second (24) dielectric layers include different materials (SiN 57; ¶ [0137] and metal oxide 24; ¶ [0130]).
Ponoth fails to disclose the second dielectric layer (24) laterally between the gate stack (50/52) and the first dielectric layer (57); and wherein the first dielectric layer (57) includes a silicon oxide and the second dielectric layer (24) includes a silicon nitride in the embodiment of FIG. 21B.
However, Ponoth discloses in the embodiment of FIG. 17B a second dielectric layer (22; ¶ [0137]) laterally between the gate stack (50/52) and a first dielectric layer (5A/5B; ¶ [0132]); and wherein the first dielectric layer (5A/5B) includes a silicon oxide (¶ [0132]) and the second dielectric layer (24) includes a silicon nitride (¶ [0137]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention modify the structure of the embodiment of FIG. 21B of Ponoth such that the second dielectric layer (24) laterally between the gate stack (50/52) and the first dielectric layer (57); and wherein the first dielectric layer (57) includes a silicon oxide and the second dielectric layer (24) includes a silicon nitride as disclosed in the embodiment of FIG. 17B of Ponoth, where the second dielectric layer can protect at least a portion, or the entirety, of the fin from conversion into a dielectric material during the conversion of the surface portions of the raised source region 6S and the raised drain region 6D, can block diffusion of oxygen into the channel of the fin, and prevent conversion of the channel of the fin into semiconductor oxide portions while a top portion of the source region 2S and a top portion of a drain region may be converted into a semiconductor oxide material, and may be incorporated into the first dielectric layer (Ponoth; ¶ [0137]).
 
Re claim 15, Ponoth discloses the semiconductor device of claim 11, further comprising: an inter-layer dielectric (ILD) layer (planarization 90; ¶ [0155]) over the S/D feature (2S/6S; 2D/6D), wherein the gate spacer (166) and the dielectric layer (57) are disposed between (laterally separated from) the gate stack (50/52) and the ILD layer (90), wherein a portion (at 57) of the ILD (90) extends underneath (below) the gate spacer (166).
Re claim 16, Ponoth and Basker discloses the semiconductor device of claim 15, wherein a first top surface (upper plane) of the isolation structure (108 of Basker) underneath the gate stack (50/52 of Ponoth) is lower than (under) a second top surface (upper plane) of the isolation structure (106 of Basker) underneath the ILD layer (90 of Ponoth) as part of the devices with controlled fin heights discussed for claim 11.

Re claim 17, Ponoth discloses in FIG. 21B (with references to FIGS. 1A-1C, 11A, 13B, 13C, 15B, 16B and 17B) a semiconductor device, comprising:
a substrate (108; ¶ [0091]) having a fin (semiconductor 2: 2S/2B/2D; ¶¶ [0092] and [0100]) projecting upwardly from an isolation structure (120; ¶¶ [0091]-[0092]) over the substrate (108);
a gate stack (50/52;¶ [0156]) over the isolation structure (120) and engaging (straddles; ¶ [0156]) the fin (portion 2B);
a gate spacer (166; ¶ [0151]) on a sidewall (left/right vertical interface walls) of the gate stack (50/52) and in physical contact with (50) the gate stack (50/52);
a source/drain (S/D) feature (2S/6S; 2D/6D; ¶ [0102]) over the fin (2); and 
an inter-layer dielectric (ILD) layer (planarization 90; ¶ [0155]) on a sidewall (left/right outer vertical walls) of the gate spacer (58), a portion (lower left/right inner corners) of the ILD layer (90) being vertically between the S/D feature (2S/2D of 2S/6S and 2D/6S) and the gate spacer (166) and in direct contact with (physically touching) a bottom surface (lower horizontal plane) of the gate spacer (166).

Ponoth fails to disclose the fin (2) projecting upwardly through the isolation structure (120) over the substrate (108); and wherein a first top surface of the isolation structure (120) underneath the gate stack (50/52) is lower than a second top surface of the isolation structure (120) underneath the ILD layer (90).
However,
Basker discloses in FIGS. 1A and 1B a semiconductor device substrate, comprising: a substrate (102; ¶ [00321 having a fin (104; ¶ [0032]) projecting upwardly through an isolation structure (STI 106; ¶ [0032]) aver the substrate (102); the fin (104) projecting upwardly from an isolation structure (108; ¶ [0032]) over the substrate (108); and wherein a first top surface (upper plane) of the isolation structure (108) underneath a gate stack (940/942; ¶ [0041]) is lower than (under) a second top surface (upper plane) of the isolation structure (106) underneath the ILD layer (932; ¶ [0038])

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention modify the structure of Ponoth such that fin projects upwardly through an isolation structure over the substrate; and wherein a first top surface of the isolation structure underneath the gate stack is lower than a second top surface of the isolation structure underneath the ILD layer, as disclosed by Basker, in order to selectively control fin heights of the device without thinning the fins (Basker; ¶ [0032]).

Re claims 19 and 20, Ponoth discloses the semiconductor device of claim 17, further comprising: a first dielectric layer a dielectric layer (57; ¶ [0151]) vertically between the fin (2) and the gate spacer (58) and laterally between the gate stack (50/52) and the ILD layer (90); and further comprising: a second dielectric layer (24; ¶ [0137]) laterally between the gate stack (50/52) and the ILD layer (90), wherein each of the first (57) and second dielectric (24) layers has a thickness (lateral width) smaller (less) than the gate spacer (166).

Ponoth fail to disclose the second dielectric layer (24) laterally between the gate stack (50/52) and the first dielectric layer (57), wherein the first (57) and second dielectric (24) layers include different materials in the embodiment of FIG. 21B.
However, the embodiment of FIG. 17B renders these limitations obvious (see claims 13 and 14 above).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ponoth and Basker as applied to claim 17 above, and further in view of Alptekin et al (US 2014/0203371 A1-prior art of record, hereafter Alptekin).
Re claim 18, Ponoth and Basker disclose the semiconductor device of claim 17.
But, fail to disclose wherein the second top surface (upper plane) of the isolation structure (108 of Basker) is lower than a third top surface of the isolation structure (108) underneath the gate spacer (166 of Ponoth).

However,
Alptekin discloses in FIGS. 14 a semiconductor device substrate, comprising: an isolation structure (laminate 202/402; ¶¶ [0024] and [0026]), the isolation structure having a second top surface (upper plane of 202) and a third top surface (upper plane of 402), wherein the second top surface (upper plane of 202) of the isolation structure (202/402) is lower than the third top surface surface (upper plane of 402) of the isolation structure (202/402).

Thus, it would have been obvious to one having ordinary skill in the art before     the effective filing of the claimed invention modify the isolation structure of Ponoth and Basker to include a third top surface, wherein the second top surface (upper plane) of the isolation structure is lower than the third top surface (upper plane) of the isolation structure, as disclosed by Alptekin, such that the second top surface of the isolation structure is lower than the third top surface of the isolation structure underneath the gate spacer, in order to provide protection to underlying layers (Alptekin; ¶ [0028]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on the same embodiment of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the record, the previous Non-Final Office Action relied on the embodiment of FIG. 17B of Ponoth to reject claims 1, 11 and 17. However, in view of the applicant’s amendments to each of claims 1, 11 and 17, FIG. 21B of Ponoth is now being relied upon in the current rejection (see claims 1, 11 and 17 above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892